ACQUISITION AGREEMENT AND PLAN OF MERGER DATED AS OF DECEMBER 29, 2008 BY AND AMONG BOATATOPIA (BTTA), a Nevada corporation, BOATATOPIA SUB CORP, a Nevada corporation AND V2P COMMUNICATIONS, INC. (V2P), a Nevada corporation TABLE OF CONTENTS ARTICLE 1. The Merger 1 Section 1.1. The Merger 1 Section 1.2. Effective Time 1 Section 1.3. Closing of the Merger 2 Section 1.4. Effects of the Merger 2 Section 1.5. Articles of Incorporation; Bylaws 2 Section 1.6. Board of Directors and Officers 2 Section 1.7. Conversion of Shares 2 Section 1.8. Exchange of Certificates 4 Section 1.9. Stock Options 5 Section 1.10. Warrants 5 Section 1.11. Taking of Necessary Action; Further Action 5 ARTICLE 2. Representations and Warranties of BTTA 5 Section 2.1. Organization and Qualification 6 Section 2.2. Capitalization of BTTA 6 Section 2.3. Authority Relative to this Agreement; Recommendation. 7 Section 2.4. SEC Reports; Financial Statements 7 Section 2.5. Information Supplied 8 Section 2.6. Consents and Approvals; No Violations 8 Section 2.7. No Default 9 Section 2.8. No Undisclosed Liabilities; Absence of Changes 9 Section 2.9. Litigation 9 Section 2.10. Compliance with Applicable Law 10 Section 2.11. Employee Benefit Plans; Labor Matters 10 Section 2.12. Environmental Laws and Regulations 11 Section 2.13. Tax Matters 12 Section 2.14. Title To Property 12 Section 2.15. Intellectual Property 13 Section 2.16. Insurance 13 Section 2.17. Vote Required 13 Section 2.18. Tax Treatment 13 Section 2.19. Affiliates 13 Section 2.20. Certain Business Practices 14 Section 2.21. Insider Interests 14 Section 2.22. Opinion of Financial Adviser 14 Section 2.23. Brokers 14 Section 2.24. Disclosure 14 Section 2.25. No Existing Discussion 14 Section 2.26. Material Contracts 14 ARTICLE 3. Representations and Warranties of V2P. 15 Section 3.1. Organization and Qualification 15 Section 3.2. Capitalization of V2P 16 Section 3.3. Authority Relative to this Agreement; Recommenda­tion 16 Section 3.4. SEC Reports; Financial Statements 17 Section 3.5. Information Supplied 17 Section 3.6. Consents and Approvals; No Violations 17 Section 3.7. No Default 17 Section 3.8 No Undisclosed Liabilities; Absence of Changes 18 Section 3.9. Litigation 18 Section 3.10. Compliance with Applicable Law 18 Section 3.11. Employee Benefit Plans; Labor Matters 19 Section 3.12. Environmental Laws and Regulations 20 Section 3.13. Tax Matters 20 Section 3.14. Title to Property 21 Section 3.15. Intellectual Property 21 Section 3.16. Insurance 21 Section 3.17. Vote Required 21 Section 3.18. Tax Treatment 22 Section 3.19. Affiliates 22 Section 3.20. Certain Business Practices 22 Section 3.21. Insider Interests 22 Section 3.22. Opinion of Financial Adviser 22 Section 3.23. Brokers 22 Section 3.24. Disclosure 22 Section 3.25. No Existing Discussions 22 Section 3.26. Material Contracts 22 ARTICLE 4. Covenants 23 Section 4.1. Conduct of Business of BTTA 23 Section 4.2. Conduct of Business of V2P 25 Section 4.3. Preparation of 8-K 26 Section 4.4. Other Potential Acquirers 27 Section 4.5. Meetings of Stockholders 27 Section 4.6. FINRA OTC:BB Listing 28 Section 4.7. Access to Information 28 Section 4.8. Additional Agreements; Reasonable Efforts. 28 Section 4.9. Employee Benefits; Stock Option and Employee Purchase Plans 29 Section 4.10. Public Announcements 29 Section 4.11. Indemnification 29 Section 4.12. Notification of Certain Matters 30 ARTICLE 5. Conditions to Consummation of the Merger 30 Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger 30 Section 5.2. Conditions to the Obligations of BTTA and BTTA Sub Co 31 Section 5.3. Conditions to the Obligations of V2P 32 ARTICLE 6. Termination; Amendment; Waiver 32 Section 6.1. Termination 32 Section 6.2. Effect of Termination 33 Section 6.3. Fees and Expenses 33 Section 6.4. Amendment 33 Section 6.5. Extension; Waiver 34 ARTICLE 7. Miscellaneous 34 Section 7.1. Non-survival of Representations and Warranties 34 Section 7.2. Entire Agreement; Assignment 34 Section 7.3. Validity 34 Section 7.4. Notices 34 Section 7.5. Governing Law 35 Section 7.6. Descriptive Headings 35 Section 7.7. Parties in Interest 35 Section 7.8. Certain Definitions 35 Section 7.9. Personal Liability 36 Section 7.10. Specific Performance 36 Section 7.11. Counterparts 36 Section 7.12. Conflict Waiver 36 Signatures 37 AGREEMENT AND PLAN OF MERGER This
